Citation Nr: 1202939	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  04-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to August 1972; and from February 1974 to November 1976.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2007, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

In January 2008, the Board remanded this case for further development.  In May 2010, the TDIU issue was remanded in order to afford the Veteran a VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

In the May 2010 Board remand, the RO was instructed to schedule the Veteran for a VA examination to determine if he was unemployable due to his service-connected disabilities.  In a July 2011 supplemental statement of the case (SSOC), the RO identified as evidence, a September 2010 VA examination report.  The Board has carefully reviewed the Veteran's claims files, and the examination report does not appear to be associated with the file.  Hence, such evidence must be secured prior to further review.  

Accordingly, the case is REMANDED for the following:

1.  The RO must secure for the record a copy of the September 21, 2010 VA examination report.

2.  Associate with the claims folder records of the Veteran's VA treatment within the Central California Healthcare System since March 2009.

3.  Determine if there are any additional VA Vocational & Rehabilitation records generated since November 2008 and, if so, associate those records with the claims folder.  The RO should document all communications regarding the existence, if any, of any additional records.

4.  Thereafter, readjudicate this claim.  If it remains denied, the Veteran and his representative should be furnished an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

